DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species IV (Figs. 6 and 6A) and claims 1-4 and 24-32 in the reply filed on 17 November 2021 is acknowledged.
3.	Claims 5-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2021.

Drawings
4.	It appears Figs. 5, 5A, 7, 8, 21 and 22 (please see the Brief Description of the Drawings section) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
5.	The disclosure is objected to because of the following informalities:
	Paragraph [00117], line 2, it appears “grounded” should read – rounded --.  
	Paragraph [00120], lines 2-3, the phrase “…that in the transportation direction of the bristle tufts to the dispensing position is the rear blade edge 15 is rounded” (emphases added) is awkwardly written and unclear.
	Paragraph [00179], line 2, there is no “Fig. 44”.
Appropriate correction is required.

Claim Objections
6.	Claim 2 is objected to because of the following informalities:
	Claim 2, line 4, “the bristle tufts” (emphasis added) lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 433 470 A1 (hereinafter Boucherie).
	As for claim 1, Boucherie discloses in Figs. 2 and 7-10, for example, a tuft-picking device for a brush-making machine, the tuft-picking device 30 comprising: a tuft picker 38 that is movable relative to a material box at 32, a counter piece 32 that is stationary relative to the movable tuft picker, at least one tuft-picking notch 40 on wherein the tuft picker located on a front side thereof that in a use position faces a bristle supply 34 kept ready in the material box, and for picking a bristle tuft from the bristle supply and for dispensing a received bristle tuft to the brush-making machine, using the at least one tuft-picking notch 40, the tuft picker 38 is movable past the bristle supply 34 and past the counter piece 32 at least up to a dispensing position, the tuft-picking notch 40 has two mutually opposite blade edges that delimit a notch opening of the tuft-picking notch and are oriented transversely to a direction of movement of the tuft picker 38, and the counter piece has a separation edge that faces the tuft picker 38. As for the at least one of the two blade edges or the separation edge being rounded transverse to a longitudinal extent thereof, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have chosen such a rounding of the edge(s) in order to treat/retrieve the bristles with more care from the bristle supply 34.
	As for claim 2 reciting at least one of the blade edges of the two blade edges is rounded, said blade edge being a rear blade edge in a transportation direction of the bristle tufts to the dispensing position, along the same line of reasoning for claim 1 above, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have chosen such a rounding of the edge(s) in order to treat/retrieve the bristles with more care from the bristle supply 34.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boucherie.
As for claim 3 reciting at least one of the blade edges or the separation edge is rounded with a respective one of a blade edge radius or a separation edge radius having a length between 0.005 mm and 0.03 mm, it would be well within the level of ordinary skill to choose such a radius length for optimum retrieval of the bristle tufts.
As for claim 4 reciting a surface of the at least one of the blade edges or a surface of the separation edge is smoothed with a mean roughness value or surface roughness value of Ra less than 0.1, it would be well within the level of ordinary skill to choose such a mean/surface roughness value for ease of retrieval of the bristle tufts and/or without damage to the bristle tufts.

13.	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over DE 299 07 810 U1 (hereinafter DE ‘810).
	As for claim 24 reciting a method for producing a tuft picker of a tuft-picking device as claimed in claim 1, comprising at least one of HSC (high speed cutting) milling or HSC (high speed cutting) 
	As for claim 25, and along with the reasoning of claim 24 above, further comprising characterized in that producing at least one “smooth” (merely a relative term) surface of the tuft picker by at least one of grinding or polishing.
	As for claim 26, and along with the reasoning of claim 24 above, wherein a surface of at least one the blade edge radius, the blade edge chamfer, the blade edge arc, the notch edge radius, the end face, the end chamfer, the end radius, the chamfer edge of the at least one chamfer, or an internal face of the tuft-picking notch is at least one of produced or post-machined by the at least one of grinding or polishing.

Allowable Subject Matter
14.	Claims 28-31 are allowed.

Claims 27 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 27 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 27, in particular, further comprising performing the production or post-machining by at least one of friction grinding, flow grinding, plasma polishing, drag grinding, drag finishing, manual polishing, or electrochemical deburring. 
Claim 32 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 32, in particular, using wet granules, dry granules, porcelain grinding tools, plastics-material grinding tools, ceramic grinding tools, inox chips, copper pins, stainless-steel grinding tools, zirconium balls, micro-finishing grinding tools, plastics-material polishing tools, wet-grinding pastes, polishing pastes, walnut granules, corn granules, or dry-grinding granules as grinding or polishing media.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Alinski are pertinent to tuft-picking devices with various rounded edge arrangements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723